Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150657                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  In re RYAN, Minors.                                              SC: 150657                        Richard H. Bernstein,
                                                                   COA: 318571                                       Justices
                                                                   Wayne CC Family Division:
                                                                   13-512184-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 9, 2015
           p0106
                                                                              Clerk